                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
                                                 )
vs.                                              )    CASE NO. 4:19-CR-00159-RSB-CLR
                                                 )
                                                 )
DINO SORIANO                                     )

                         ORDER APPROVING LEAVE OF ABSENCE

         The Court, having read and considered counsel’s Motion for Leave of Absence, and for good

cause shown therein, counsel’s Motion for Leave of Absence is hereby GRANTED for the following

dates:

                a.      October 28 & 29, 2019, for the purpose of mediation;

                b.      November 18 & 19, 2019, for the purpose of a personal trip; and

                c.      November 25 & 26, 2019, for the purpose of mediation.

         It is further ORDERED that should a hearing be set during those dates, counsel may provide

for a fitting substitute to handle the matter.

         SO ORDERED this WKday of 2FWREHU, 2019.



                                                      ____________________________
                                                      __________
                                                              _ ___________________
                                                      &+5,6723+(5/5$<
                                                      &+5,
                                                         5,6723
                                                             23+(
                                                             233+ 5/5$<
                                                      U1,7(' 67$7(6
                                                      U1,7('67$7(6
                                                      U            ( 0$*,675$7(-8'*(
                                                                      0$*,675$7
                                                      SOUTHERN DISTRICT OF GEORGIA
